DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22, 24, 25 and 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, it is unclear what the composition of the cell culture matrix is supposed to be.  In the beginning of the claim, it is a woven substrate and then becomes a plurality of woven meshes and it is unclear if the substrate is now a woven mesh or woven substrate coupled with/next to/in combination with a woven mesh.  It appears that there are two different embodiments within claim 1 which renders the scope of the claim indefinite.  Furthermore, the dependent claims make reference to the woven substrate and it is unclear which embodiment of the cell culture matrix these claims are referring to.  
Claims 2-22, 24, 25 and 28-33, if not explicitly rejected above, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since the claims depend upon and incorporate all the limitations of claim 1. 
Appropriate corrective action is required.  

Terminal Disclaimer
The terminal disclaimer filed on 08/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 16/781,847 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 08/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 16/781,764 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 08/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 16/781,807 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 08/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,111,470 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 08/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 16/781,847 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	A claim limitation will be presumed to invoke 35 U.S.C. 112, sixth paragraph, if it meets the following 3-prong analysis: the claim limitations must use the phrase “means for” or “step for;”, the “means for” or “step for” must be modified by functional language; and the phrase “means for” or “step for” must not be modified by sufficient structure, material, or acts for achieving the specified function. (MPEP §2181)
	Claim 26 recites “means for harvesting the adherent cells or cell byproducts.   These limitations follow the 3-prong analysis and so 35 U.S.C. 112 6th paragraph is invoked.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. (US 2018/0282678 A1 – hereafter ‘678) in view of Purushothaman et al. (US 2015/0322399 A1 – hereafter ‘399).
‘678 discloses a cell growth matrix assembly ([0009]) that includes the following limitations: 
“A bioreactor system”: ‘678 discloses a bioreactor system ([0009]).  
“a cell culture vessel comprising at least on reservoir”: The system of ‘678 discloses that the cell growth matrix is within the bioreactor and therefore this is being interpreted as the culture vessel with a reservoir ([0009]; [0010]).  
“a cell culture matrix disposed in the at least one reservoir, the cell culture matrix comprising a woven substrate having a plurality of interwoven fibers with surfaces configured for adhering cells thereto”: ‘678 discloses a cell culture matrix made from a woven material ([0049]) where these substrates are made of interwoven fibers ([0034]).  These substrates are configured to allow cells to adhere to the fibers ([0028]).  
For claim 26, ‘678 does not specify that the bioreactor has a means for harvesting the adherent cells or cell byproducts such as an outlet would be intrinsic within ‘678 and would have been obvious to one of ordinary skill in the art at the time of filing in order to remove waste and cells from the bioreactor.  
‘399 discloses a  fixed bed bioreactor (Abstract) that for claim 26 includes means for harvesting the cells such as using vibrations or a chemical agent ([0042]) where both of these are the art equivalent of the means for harvesting of the instant application. 
Therefore, it would have been obvious to on of ordinary skill in the art at the time of filing to include the chemical agent and shaker of ‘399 within ‘678 in order to remove the cells.  The suggestion for doing so at the time would have been in order to facilitate cell detachment ([0042]).  
For claim 27, this is drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.  

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  for claim 1, the prior art fails to teach or fairly suggest a bioreactor system that includes a cell culture matrix disposed in the at least one reservoir, the cell culture matrix comprising a woven substrate having a plurality of interwoven fibers with surfaces configured for adhering cells thereto, wherein the cell culture matrix comprises a plurality of substrates that comprises woven meshes of differing geometries, wherein the differing geometries are different in at least one of fiber diameter, opening diameter, or opening geometry.
Claims 2-22, 24, 25 and 28-33 would be allowable for reasons similar to claim 1.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 and 24-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799